Opinion issued March 14, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01273-CV
____________

ALLCHEM BLENDING & PACKAGING, INC.,  Appellant

V.

CALABRIAN CHEMICALS CORPORATION, CALABRIAN CORPORATION
AND CHARLES E. COGLIANDRO,  Appellees



On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2000-63106



MEMORANDUM  OPINION
	Appellant moves to dismiss its appeal because the parties have entered into an
agreement to settle their dispute.
	Accordingly, we vacate the trial court's judgment signed September 12, 2002,
and remand the case to the trial court for rendition of judgment consistent with the
parties' settlement agreement.
	We grant appellant's motion to dismiss the appeal.  The appeal is dismissed
with prejudice to refiling.  All motions are overruled as moot.  The Clerk is
ORDERED to issue mandate immediately.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.